Title: From George Washington to Alexander White, 25 March 1798
From: Washington, George
To: White, Alexander



Dear Sir,
Mount Vernon 25th Mar. 1798

Your favors of the 10th and 14th Instant have been duly received, & for the information contained therein I feel grateful. Rarely going from home, I have nothing in the way of News to offer you in return.
It has always been my opinion, and so I have expressed it, that the Proprietors of the City of Washington (with some exceptions)

are, by their jealousies, & the modes they pursue to promote their local interests, amongst its worst enemies. But if your present exertion to obtain a loan from Congress should succeed, of wch the prospect seems good, all doubts respecting the intentions of that Body, towards the permanent establishment of the Government, at that place, will be removed; Confidence will take place in every mind; and the Public buildings will be accompanied by private ones for the accomodation of its Members. My wishes, and my labours have always tended to the accomplishment of these points; the first is all I have left, to offer, & these shall be fervent. The principle which operated in fixing the sites for the two principal buildings, were well understood, & found necessary at the time to obtain the primary object; i.e. the ground, and means for either purpose: but it is always easy from an ignorant or partial view of a measure, to distort, and place it in an unfavourable attitude. Nothing short of insanity can remove Congress from the Building intended for its settings, to any other part of the City in the present progress of the Work. Where, or how the houses for the President and other public officers may be fixed, is, to me, as an individual, a matter of Moon-shine; but the reverse of the Presidents reason for placing the latter near the capitol, was my motive for fixing them by the former. The daily intercourse which the Secretaries of the Departments must have, with the President, would render a distant situation extremely inconvenient to them; and not much less so would one be close to the Capitol; for it was the universal complaint of them all that while the Legislature was in Session they could do little or no business; so much were they interrupted by the individual visits of Members (in office hours) and by calls for Papers. Many of them have declared to me that they have been obliged, often, to go home & deny themselves, in order to transact the currt busin[es]s.
No person will congratulate you more sincerely than I shall, on the final success of your mission, if it answers yr expectations; nor is there any one, who reprobates more than I do improper interferences of all sorts. As your perseverance, ⟨however⟩ is likely to be ⟨accepted,⟩ and as this will open a view which promises a pleasing prospect, I hope you will suffer no difficulties, or differences, to divert you from your course; & that you will not quit the business until you see the Legislature seated in the Capitol of the United States.

The last Message from the President to the Houses of Congress has brought ⟨matters to⟩ an Issue, & how it will ⟨illegible⟩ to repeat with names, ⟨illegible⟩ could be fixed ⟨illegible⟩ that some Members of Congress ⟨illegible⟩ been selected ⟨illegible⟩ correspondence, with the Directory of France and among other matters ⟨illegible⟩ advising that⟨; or be received under illegible continued illegible⟩ If that report be true “What ⟨illegible⟩ would be too great ⟨illegible⟩ beast ⟨illegible⟩ owe their greatness to their Country ⟨illegible⟩.
The conversation related in your last, will never be repeated by me nor any thing else which is related in confidence. With very great esteem & regard I am Dear Sir Yrs

Go: Washington

